Citation Nr: 1710060	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-49 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 7, 2011, and in excess of 50 percent since October 7, 2011, for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Armed Forces from July 1967 to April 1969, including service in Korea.  The Veteran was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A January 2012 rating decision increased the Veteran's disability rating for anxiety disorder from 30 percent to 50 percent, effective October 7, 2011.  

A travel board hearing was held in May 2013, and the transcript is of record.  

The claim was previously before the Board in December 2013 and was remanded.  


FINDINGS OF FACT

1.  Prior to October 7, 2011, the Veteran's anxiety disorder was manifested by impairment of short- and long-term memory and disturbances of motivation and mood but is not characterized at any point during the time frame on appeal by occupational and social impairment with deficiencies in most areas, neglect of personal appearance and hygiene, inability to establish and maintain relationships, or persistent delusions or hallucinations; total occupational and social impairment is also not shown.  

2.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to October 7, 2011, the criteria for an increased rating of 50 percent for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 (2016).

2.  During the entire time frame on appeal, the criteria for an increased rating in excess of 50 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

By correspondence, including that dated in June 2008 and July 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims and the assistance that VA would provide to obtain evidence and information in support of the claims.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because legally sufficient notice was provided before the claims were adjudicated, VA's duty to notify has been satisfied.  

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the VA opinions obtained in this case are adequate as the opinions considered the pertinent evidence of record, the Veteran's lay history and statements, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

II.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder prior to October 7, 2011, and in excess of 50 percent during the entire time frame on appeal

The Veteran has been service connected for generalized anxiety disorder and rated under Diagnostic Code 9400.  Under that code, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating for anxiety disorder is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for anxiety disorder is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating for anxiety disorder is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.

Before undertaking analysis, the Board notes that the Veteran is service-connected for anxiety disorder, but not for other mental disorders such as depressive disorder, alcohol dependence, or posttraumatic stress disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A.  A rating in excess of 30 percent through October 6, 2011, and in excess of 50 percent after that date

The Veteran worked as a maintenance man and journeyman at a factory from 1966 to 2010.  According to a 2010 Social Security Disability Report, he worked nine hours a day, five days a week, and "would open the plant up in [the] morning and close it up at night."  He was "a jack of all trades" and served as supervisor "when his boss was not present."  See July 2007 VA Treatment Note.  His ability to learn was limited by dyslexia, with which he was diagnosed as a child.  He nevertheless graduated from high school and earned a two-year degree, both with accommodations.  

At the May 2013 hearing, the Veteran testified that he was out of his comfort zone at work and experienced monthly panic attacks there.  Consistent with this, a July 2009 Private Treatment Note described how the Veteran came into an appointment on the wrong day and described having "experienced 3 small panic attacks recently."    

Also at the hearing, the Veteran described discomfort with large crowds, stating that he preferred smaller groups.  This tends to have been a trend throughout his life.  For example, he appears to have lived alone in the same apartment for most of his adult life.  At the same time, he has consistently maintained several close relationships, including with his mother, a sister, and a brother-in-law.  A July 2007 VA Treatment Note stated that he had a steady girlfriend for 19 years.  This same girlfriend was also mentioned in a May 2015 VA Treatment Note.  A VA pastoral care note from August 2012 suggests that this girlfriend was with the Veteran during a hospital visit.  A May 2014 VA Treatment Note listed "[h]as supportive family and friends" as one of the Veteran's strengths.  He has also been active in his church.  

During the May 2013 hearing, the Veteran also admitted that he had regular suicidal ideation since leaving service.  These thoughts appear to typically occur when hunting, but not every time that the Veteran goes hunting.  Also according to the Veteran, these thoughts became worse after his November 2011 VA exam.  He did not share this information during previous examinations because he was worried about his guns being taken away from him.    

In an April 2010 written statement, which was part of the Veteran's application for Social Security Disability benefits, the Veteran's sister testified that she helped him with grocery shopping, cooking, laundry, and taking medicines.  She also testified that she telephoned him daily to check on him.  The sister and a Social Security examiner testified that he had memory problems, concentration problems, and difficulty following instructions.  

Since the Veteran stopped working, he has continued hunting and fishing and appears to have a small but supportive circle of friends.  A February 2016 VA Treatment Note stated that the Veteran stayed with family before returning home after knee surgery.  A May 2015 VA Treatment Note stated that he enjoys fishing in a pond by a friend's house.  A December 2014 VA Treatment Note stated that he had been staying at friends' house.  A May 2014 VA Treatment Note listed "supportive family and friends" and "active in church" under a section entitled "Patient's Strengths."  A May 2015 VA Treatment Note and an August 2012 VA pastoral care note suggest that the Veteran continued to have a girlfriend for at least part of this time.  

The Veteran is entitled to a 50 percent rating for generalized anxiety disorder from March 28, 2008, through October 6, 2011.  During this time, the Veteran displayed regular incidents of panic attacks.  He demonstrated impairment of short- and long-term memory, as evidenced by arriving at appointments on the wrong days and the need for help with taking medicines and following instructions.  He also demonstrated disturbances of motivation and mood, based on a regular incidence of suicidal thoughts and an occasional lack of motivation.  Consistent with this, the Veteran's May 2014 VA examination which stated that "his records and clinical presentation continue to suggest moderate impairment of social and occupational functioning" which is "chronic with little evidence of significant change in his symptoms or functioning in many years if not decades."  These symptoms justify a rating of 50 percent during the applicable time period, based on impairment of short- and long-term memory and disturbances of motivation and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  

The Veteran is not entitled to a disability rating of greater than 50 percent for the entire claims period.  He was able to keep a job for the majority of the time period on appeal, including serving as a supervisor when his boss was not present.  Additionally, he has consistently been able to maintain relationships with his friends, family, girlfriend, and church.  A May 2014 VA Treatment Note described his mood as "responsive with his usual sense of humor" and stated that he "helps out at the church" and "helps friends with rides to appointments."  The Veteran did not appear to significantly neglect his personal appearance or hygiene during this time, based on treatment notes from May 2016, November 2015, May 2015, May 2014, December 2007, October 2007, and July 2007, which state that he came to appointments appearing clean and neat.  His sister testified similarly as part of his application for Social Security Disability benefits.  Finally, the Veteran has denied experiencing delusions or hallucinations, based on VA records dated November 2011, June 2010, December 2007, and October 2007.  In summary, the Board finds that these symptoms are not indicative of occupational and social impairment with deficiencies in most areas and are inconsistent with a disability rating of 70 percent or higher.  38 C.F.R. § 4.130, Diagnostic Code 9400.

B.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's anxiety disorder is so unusual or exceptional in nature as to make the schedular rating inadequate.  The anxiety disorder has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the Veteran's service-connected anxiety.  In addition, the Veteran's symptoms such as sleep impairment and anxious mood are specifically enumerated under the applicable Diagnostic Code.  Furthermore, in rating the Veteran for anxiety disorder, the Board considered all of the symptomatology and not just those enumerated in the rating criteria.  See Mauerhan, 16 Vet. App. at 436.  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for gastric ulcers.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


IV.  Entitlement to a total disability rating for compensation on the basis of individual unemployability due to service-connected disability (TDIU).

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected disabilities are anxiety disorder at 50 percent and gastric ulcer at 20 percent with a combined rating of 60 percent.  The Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

The Veteran wrote in a July 2012 statement that he left his factory job, where he worked from 1966 to 2010, due to his service-connected anxiety disorder.  He completed high school and a two-year college degree with accommodations for dyslexia.

The Board finds that the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  The May 2014 VA examiner stated that the Veteran "has demonstrated the ability to function in a specific area that plays to his skill set as a journeyman" but that it is dyslexia, not anxiety disorder alone, that "continues to be the most limiting factor in his employability."  Consistent with this, a March 2010 private doctor's note states: "He is not able to read or write but he knew his job and did a decent job but finding a new job would be impossible, partly because 'his nerves,' partly because he cannot read and write . . . ."  In other words, service-connected anxiety disorder is a problem, but anxiety alone is not the reason for unemployability.  Dyslexia, for which the Veteran is not service connected, appears to be an important contributing factor to his unemployability.  See also June 2010 Michigan Disability Opinion ("Barriers to overall rehabilitation process include issues with reading, writing, and anxiety.").  

The Veteran is able to actively participate in other activities that do not require reading or writing.  This includes processing deer, mowing lawns, helping at church, and giving friends rides to doctors' appointments.  See November 2015 VA Treatment Note; May 2014 VA Exam.  According to an April 2010 private doctor's note, after losing his job he was able to apply siding in construction projects, albeit with some difficulty remembering measurements.  The Veteran also appears to be proficient at hunting and fishing.  While by no means dispositive of entitlement to TDIU, this is further evidence that the Veteran has abilities that are not affected by his anxiety disorder.  

The Board is aware of the Veteran's statements that he lost his job because of his anxiety disorder, of his hearing testimony that he experienced panic attacks at work, and medical opinions indicating that his anxiety disorder would make finding gainful employment difficult.  But as evidenced by his demonstrated competence in a variety of activities and the May 2014 VA opinion that he could continue to function in his journeyman skill set, it does not appear that the anxiety disorder is by itself "of sufficient severity to produce unemployability."  See Hatlestad, 5 Vet. App. at 529.  As a July 2012 handwritten letter from a private doctor indicated, "[t]he depression and anxiety which was triggered in the military contributes to his unemployability . . ." (emphasis added).  See also May 2014 VA Exam (stating that dyslexia "continues to be the most limiting factor in his employability") (emphasis added).  These opinions indicate that the service-connected disabilities alone do not render the Veteran unemployable.  

Given the overall disability picture, and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain employment.  Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is not warranted.







ORDER

From March 28, 2008, to October 6, 2011, entitlement to a rating of 50 percent for the Veteran's service-connected anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.  

During the entire time frame on appeal, entitlement to a rating in excess of 50 percent for the Veteran's service-connected anxiety disorder, is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


